EXAMINER'S AMENDMENT
1.	This application is in condition for allowance except for the presence of claims 13-22 directed to a method non-elected without traverse.  Accordingly, claims 13-22 have been cancelled.
Claims 1-12 are allowed. 

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 recites a polarizer comprising an oriented polymeric first layer, the oriented polymeric first layer preparable from a mixture comprising polyvinyl alcohol and crosslinker, the crosslinker included in the mixture at 5 to 40 percent by weight based on the total weight of the polyvinyl alcohol and crosslinker, wherein the oriented polymeric first layer is a substantially uniaxially drawn layer, in that for U=(1/MDDR-1)/(TDDR1/2 -1), U is at least 0.85, with MDDR being a machine direction draw ratio and TDDR being a transverse direction draw ratio.
	The prior art fails to disclose or render obvious a polarizer comprising an oriented polymeric first layer, the oriented polymeric first layer comprising polyvinyl alcohol and having U that is at least 0.85. A U of at least 0.85 implies a high degree of uniaxial orientation along a transverse direction with minimal orientation along the thickness direction of the layer and along the machine direction. The prior art, as argued by the Applicants, fails to describe, or even suggest, any type of stretching which would result in any component of the orientation in the thickness direction being any different than that which would result from using a standard linear tenter to orient the layer. Table 5, of in the as-filed Specification, illustrates that different stretch modes (thus different U values) resulted in different optical properties, and therefore different structures of the layers and that the uniaxially drawn layer of claim 1 has molecules aligned through the bulk of the layer. Furthermore, as seen in Table 5,  in order to achieve both a minimum transmittance over a wavelength range of 540 nm to 640 nm of less than 0.1 percent for light at normal incidence polarized along a block axis and a maximum transmittance over the wavelength range of 540 nm to 640 nm of at least 75 percent for light at normal incidence polarized along a pass axis orthogonal to the block axis, the drawn layer must .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787